Case 3:15-cv-O7658-|\/|AS-LHG Document 449 Filed 04/30/19 Page 1 of 6 Page|D: 13267

 

 

A PROFESS|ONAL CORPORAT|ON

325 Co|umbiaTumpike m Suite 301 n F|orham Park, |\IJ 07932
P. O. Bo)< 1980 |’\/Iorristovvn, NJ 07962
973.514.1200 ia)< 973.514.1660

vavv.bress|er.com

David J. Libowsky

PrlnClpal dlibowsky@bressler.com

April 30, 2019

VIA ECF

Clerk, United States District Court

District of NeW Jersey

M. L. King Jr. Federal Building & U. S. Courthouse
50 Walnut Street

Newark, NeW Jersey 07102

Re: Potter v. Valeant Pharmaceuticals International, Inc., et al.
Civil Action No. 3:15-cv-07658-MAS-LHG

Dear Sir/Madam:

Pursuant to Case Managernent Order No. l issued on Oetober 12, 2018 (copy attached),
the above-referenced matter is the lead case and the following attorneys from the law firm of Lieff,
Cabraser, Heimann & Bernstein, LLP (representing plaintiffs in the BlaekRock and Senzar
actions) should be added to the service list:

Richard Heimann - rheimann@lchb.corn
Steven Fineman - sfineman@lchb.com
Daniel Chiploek - dchiploek@lchb.com

Bruce Leppla - ble la lchb.com
Sharon Lee - slee@lchb.com

Miehael J. Miarrni - mmiarrni@lehb.com

Very truly yours,

//" g

  

5

¢"»; w ' .< /
v y '~~,,¢.»=/,/, ,'~,f (, a »j~
_ _` ,, a a,/ ;,<,,' s h 55 cf w

 

David J. Libowsky

DJL:dfb
Enclosure

5374327_1 Nev\/Jersey “ Nevaork m F!orida § Alabam&

Case 3:15-cv-O7658-|\/|AS-LHG Document 449 Filed 04/30/19 Page 2 of 6 Page|D: 13268

Case 3:15-cv-07658-l\/|AS-LHG Document 369 Filed 10/12/18 Page l of 5 Page|D: 9629

UNITED STATES DISTRICT COURT

DISTRICT GF NEW JERSEY
IN RE: VALEANT Civil Action No. 15-7658
PHARMACEUTICALS
INTERNATIONAL, INC. SECURITIES JUDGE MICHAEL A SHIPP
LITIGATION IUDGE LOIS H. GOODMAN

CASE MANAGEl\/[EN'I` ORDER NO. 1
THIS ORDER RELATES TO ALL CASES

 

THESE MATTERS having been brought to the Court’s attention by a review of their
respective dockets and by a list of related cases provided by counsel for Defendant Valeant
Pharmaceuticals International, lnc., attached to this Order as Exhibit A, it appearing that 30
individual suits have been filed in this Court involving similar issues of law and alleged facts; it
also appearing that coordination for pretrial and discovery purposes Would promote efficiency and
judicial economy; the Court having raised this matter during the in-person status conference
conducted on September 26, 2018; Counsel having indicated that they have no objection to
coordinating these matters; and for good cause shown

IT IS on this 12th day of October, 2018,

ORDERED that the civil actions listed on Exhibit A are coordinated for pretrial purposes
Any actions later filed in this Court that are identified as related matters Will automatically be
coordinated with this action without the necessity of future motions or orders. This coordination,
however, does not constitute a determination that the actions should be consolidated for trial, nor
does it have the effect of making any entity a party to any action in which he, she, or it has not
been named, served or added in accordance with the Federal Rules of Civil Procedure; and it is
further

ORDERED that Potter v. Valeant, lS-cv-7658, shall be treated as the “Lead Case” and its
docket shall be treated as the “Lead Docket.” When a pleading or document is intended to be
applicable to all actions, it shall be filed on the Lead Docket and this shall be indicated by the words:
“This Document Relates to All Cases.” When a pleading or document is intended to apply to fewer
than all cases, this Court’s docket number for each individual case to which the document number
relates shall appear immediately after the Words “This Document Relates to.” The following is a
sample of the pleading style:

Case 3:15-cv-O7658-|\/|AS-LHG Document 449 Filed 04/30/19 Page 3 of 6 Page|D: 13269

Case 3:15-cv-07658-MAS-LHG Document 369 Filed 10/12/18 Page 2 of 5 Page|D: 9630

IN RE: VALEANT Civil Action No. 15-7658

PHARMACEUTICALS
INTERNATIONAL, INC. SECURITIES IUDGE MICHAEL A. SHIPP
LITIGATION JUDGE LOIS H. GOODMAN

THIS DOCUMENT RELATES TO:

 

and it is further

ORDERED that a service list will be maintained by the Clerk of the Court during the course
of this litigation by adding parties and attorneys to the Lead Docket. Existing parties and their
counsel will be automatically added for all cases currently pending Counsel entering an appearance
after the docketing of this Order may be added to the service list upon request to the Clerk of the
Court and notice to all other persons on the Lead Docket. Likewise, any attorney who wishes to have
his/her name removed may do so upon request to the Clerk of Court.

saw

LOIS H. GOODMAN
United States Magistrate Judge

Case 3:15-cv-O7658-|\/|AS-LHG Document 449 Filed 04/30/19 Page 4 of 6 Page|D: 13270

Case 3:15-cv-07658-I\/|AS-LHG Document 369 Filed 10/12/18 Page 3 of 5 Page|D: 9631
Exhibit A

    

§MM@_S_§_A_M

Robbins Geller In re Valeant Pharmaceut‘icals International, Inc. Securities

 

 

Rudrnan & DoWd Liti'gation, No 15- cv-0'7658

LLP

Seeger Weiss LLP

Bernstein Litowitz T. Rowe Pr'ice Growth Stock Fund, Inc., et al v Valeant
Berger & Grossrnann Pharmaceuti'cals International, Inc. et al., No. 16- -cv-o5034
LLP Equity Tr'ustees Limited as Responsiblefor T. Rowe Price
Carena, Byme’ Global Equity Fund, et al. v. Valeant Pharmaceuti`cals
Cecchi’ O]Stein, Internati`onal, Inc., et al., No. 16-cv-06127

 

BYOdY & Agn€no’ P-C~ Pr'incipal Funds, Inc., et al. v. Valeant Phar'maceuti'cals
Internati'onal, Inc., et al., No. 16~cv-06128

 

BloombergSen Parmers Fiind LP, et al, 1), Valeant
Phar'maceuti`cals Inter'nati'onal, Inc., et al., No. 16-cv-o7212

Pentwater Equity Oppor'tuniti'es Master Fund LTD v. Valeant
Phar'maceuti‘cals Internali'onal, Inc., et al., No. 3:17-cv-0'7552

State Board ofAdministr'ati'on of Florida v. Valeant
Pharmaceuti`cals Inter'nati'onal, Inc., et al., No. 3:17-cv-12808

The Regents of the University of California i). Valeant
Phar'maceuti'cals International, Inc., et al., No. 3:1'7-cv-13488

 

 

 

 

 

 

 

 

Cohen Milstein New York Cin Employees’Reti'rement System, et. al. v.

Sellers & Toll PLLC Valeant Pharmaceuti'cals Internati'onal Inc., et. al., No. 3:18-
cv-00032

Critchley, Kinurn & Timber H ill LLC, v. Valeant Pharmaceuti'cals

Denoia, LLC Internati'onal, Inc., et al., No. 3:18-cv-10246

EntWistle & Cappuci

LLP

Dietrich Siben Okumus Oppor'tunistic Value Fund, Ltd. v. Valeant

Thorpe LLP Pharmaceuticals International, et al., No. 17-cv-6513

Grant & Eisenhoffer Fc'irsta AP-Fonden, et al., v. ValeantPharmaceuticals

P.A. International, Inc., et al., No. 3:1'7-cv-12088

Hung G. Ta, ESQ. Colonial First State Investments Limited As Responsible Enti` ly

PLLC for Commonwealth Global Shares Fund 1, et al. v. Valeant

Pharmaceuticals International, Inc., et al., No. 3:18-cv-00383

 

 

 

Skoloff & Wolfe, P.C.

 

   

Hung G. Ta, ESQ.

Case 3:15-cv-O7658-|\/|AS-LHG Document 449 Filed 04/30/19 Page 5 of 6 Page|D: 13271

Case 3:15-cV-07658-MAS-LHG Document 369 Filed 10/12/18 Page 4 of 5 Page|D: 9632

Exhibit A

Bhar'atAhuja, et al. v. Valeant Pharmaceuti`cals Internati'onal,

 

 

 

 

 

PLLC Inc., et al., No. 3:18~cv-00846

Safirstein Metcalf

LLP

Labaton Sucharow Public Employees’Reti`rement System of M ississippi v. Valeant

LLP Phar'maceuticals Internati'onal Inc., et al., No. 17-cv-07625

KaSOWH-Z Benson The Boeing Company Employee Reti`rement Plans Master

TOrreS LLP Trust and the Boeing Company Employee Savi`ngs Plans
Master T rust v. Valeant Pharmaceuti'cals International Inc., et
al., No. 17-cv-o7636
2012 Dynasty UC LLC, et al., v. Valeant Pharmaceuti`cals
International Inc., et al., No. 18-cv-08595

Labaton Sucharow Lord Abbett Investment Tr'ust-Lor'dAbbett Shor't Durati`on

LLP Income Fund et al. v. Valeant Pharmaceuli'cals Internationai

_ Inc., et al., No. 16-cv-06365

Whipple Azzarello,

LLC

Kasowitz Benson

Torres LLP

Lieff Cabraser Blackrock GlobalAllocation Fund, Inc., et al. v. Valeant

Heirnann & Phar'maceuti'cals International, Inc., et al., No. 3:18-cv-00343

Bernstein, LLP

 

Senzar Healthcare Master Fund, LP, et al., v. Valeant
Pharmaceuticals Internati'onal, Inc., et al., No. 3:18-cv-02286

 

 

LoWenstein Sandler
LLP

Discovery Global Ci'tizens Master Fund, Ltd., et al. v. Valeant
Phar'maceuti`cals Internati'onal, Inc., et al., No. 16-ov-0'7321

 

MSD Tor'chlight Parmers, L.P., et al. v. Valeant
Phar'maceuticals Internati'onal, Inc., et al., No. i6~cv-o'7324

 

BlueMountain Foinaven Master Fund L.P., et al. v. Valeant
Pharmaceuti'cals International, Inc., et al., No. 16-cv-o7328

 

Incline Global Master LP, et al. v. Valeant Pharmaceuti'cals
Internati'onal, Inc., et al., No. 16-cv-07494

 

VALIC Company I, et al. v. Valeant Pharmaceuticals
Internati'onal, Inc., et al., No. 16~cv-o7496

 

Janus Aspen Ser'i'es, et al. v. Valeant Pharmaceuti'cals
Internat'ional, Inc., et al., No. 16-cv-0749'7

 

 

GMO Trust, et al. v. Valeant Pharmaceuti'cals Internati'onal,
Inc., et al., 3:18-cv-00089

 

     

 

Case 3:15-cv-O7658-|\/|AS-LHG Document 449 Filed 04/30/19 Page 6 of 6 Page|D: 13272

Case 3:15-cv-O7658-|\/\AS-LHG Document 369 Filed 10/12/18 Page 5 of 5 Page\D: 9633
EXhibit A

 
   

Brahman Capi'tal Corp., et al., v. Valeant Pharmaceuticals
Inter‘nati`onal, Inc., et al., No. 3:18-cv-00893

 

 

LoWenSt€i_n Sandler The Prudential Insurance Company ofAmerica, et al., v.

LLP (Contmued) Valeant Pharmaceuti'cals Inter'nati`onal, Inc., et al., No. 3:18-
cv-01223

Quinn Ernanuel Hound Parmers OFshore Fund, LP, et al., v. Valeant

Urquhart & Sullivan, Phar'maceuti`cals Internati'onal Inc., et. al., No. 18-cv-087o5

LLP

 

 

 

 

